—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of using a controlled substance after two tests on petitioner’s urine yielded positive results for the presence of opiates. Contrary to petitioner’s contention, the misbehavior report, positive test results and testimony presented at the hearing provide substantial evidence of petitioner’s guilt (see, Matter of Aviles v Selsky, 264 AD2d 883). Furthermore, given the testimony of the correction officer who conducted the urinalysis tests and documentary evidence presented at the hearing, we reject petitioner’s challenge to the sufficiency of the chain of custody and adequacy of the testing procedures used (see, Matter of Rivera v Goord, 258 AD2d 858; Matter of Medina v Goord, 249 AD2d 655). Petitioner’s remaining contentions, including his speculative claims that the request form was fabricated and that he was denied relevant documentary evidence, have been reviewed and found to be unpersuasive.
Cardona, P. J., Crew III, Peters, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.